                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
PAvVTUCKET PUBLIC SAFETY                  )
RETIREES ASSOCIATION,                     )
Individually, and on behalf of its        )
Members and as Class Representative,      )
      Plaintiff,                          )
                                          )
      v.                                  )
                                          )
CITY OF PAWTUCKET, by and                 )         C.A. No. 15·26-JJM·LDA
through its Fina nce Director, Joanna     )
L'Heureux; DONALD GREBIEN,                )
Mayor of the City of Pawtucket, in his    )
official and individual capacities;       )
ANTONIO PIRES, Director of                )
Administration of the City of             )
Pawtucket, in his official and            )
individual capacities,                    )
       Defendants.                        )


                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      The class plaintiff and representative, the Pawtucket Public Safety Retirees

Association ("Retirees") moves in limine for an order that the plaintiff does not need

to prove individual damage amounts for each member of the class at trial. ECF No.

50. The Court GRANTS the motion.

      Federal Rule of Evidence 403 governs this motion. The rule permits a court to

exclude evidence "if its probative value is substantially outweighed by a danger of'

certain pitfalls, including "unfair prejudice" or "needlessly presenting cumulative

evidence." Fed. R. Evicl. 403.
       The Court entered a text order granting the Association's unopposed motion

for class certification. The motion mainly sought certification under Federal Rule of

Civil Procedure 23(b)(2) that provides for certification when a party seeks injunctive

relief. ECF No. 20.

       There are four groups of claims in this case: a state law breach of contract

claim, Contracts Clause claims, Takings Clause claims, and state and federal Due

Process Clause claims. The Retirees seek injunctive and declaratory relief in the form

of an order requiring the City to recalculate and pay the pensions owed to the retirees

with the cost of living adjustment ("COLA") benefits that had been denied, and

compensatory damages for the breach of contract, Contracts Clause, and Due Process

Clause claims. ECF No. 1. The City argues that evidence of individual damages is

required to prove: 1) the extent and amount of damages for the breach of contract

claim, and 2) compensatory damages with a reasonable degree of certainty. ECF No.

56·1 at 3·4.

      Individual damages are not required to fulfill the damages element of the

breach of contract claim here. The City argues that the Retirees have not sought

injunctive and declaratory relief in the breach of contract claim, and proof of damages

stemming from the alleged breach is an essential element of the claim. ECF No. 56·

1 at 2·3. Proof of damages in this case is mathematical - the COLAs to be applied

are known and the express contracts and a City Ordinance dictate the calculations.

There is no support for requiring evidence of individual damages for the breach of

contract claim.




                                          2
       The City also argues that individual damages are required to calculate

compensatory da mages. ECF No. 56·1 at 3·4. Here, the compensatory damages

sought are incidental to the injunctive and declaratory relief, and individualized

determinations are unnecessary. Incidental damages in the context of compensatory

da mages has been defined as "damages that flow directly from liability to the class

as a whole on the claims forming the basis of the injunctive or declaratory relief."

Bond v. Fleet Bank (RI), NA., No. CIV.A. 01·177 L, 2002 vVL 31500393, at *8 (D.R.I.

Oct. 10, 2002) (quoting Allison v. Citgo Petroleum C01p., 151 F.3d 402, 415 (5th Cir.

1998); see also Murray v. A uslan de1~ 244 F .3d 807, 812 (11th Cir. 2001) (adopting

reasoning of Allison court and finding that the plaintiffs did not seek damages as a

group remedy but as a remedy for individual injuries). The Retirees do not seek

da mages for inherently individual injuries such as emotional distress or suffering,

but seek damages as a group r emedy to the alleged claims. Thus, there is no need to

delve into complex, individualized determinations for compensatory damages

purposes.

      Plaintiffs Motion in Limine Concerning Proof of Individua l Damages (ECF No.

50) is GRANTED .




                                                             •
J ohn J . McConnell, Jr.
Unite d States District Judge

February 26, 2019


                                         3
